DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The limitation “different color” and limitations similar must be given their broadest reasonable interpretation during examination. See MPEP 2111. As such, the limitation “different color” is interpreted as including different shades of colors, for example sky blue would be a “different color” than navy blue.
As claim 16 recites “wherein the first selectable voxel locations…comprise the exterior, second selectable voxel locations” it appears the first voxel locations and the second voxel locations can be the same voxels. For the purposes of examination, the Examiner has interpreted claim 1, and dependents thereof, as including wherein the first voxel locations are the same as the second voxel locations.

Response to Arguments
Applicant’s arguments, see page 11 lines 19-23, filed 11/29/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  Morovic (WO2016050300A1 – previously of record).
Applicant’s arguments, see page 15 ln 10-12, page 17 ln 8-11, in reference to newly added claims 16-19 have been fully considered and are persuasive. However, as detailed below, while the claims are not taught by Oxman, the claims are rendered obvious by Oxman in view of Morovic.
Applicant's remaining arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant first argues that Morovic fails to remedy the deficiencies of Oxman in relation to amended claim 1. As discussed below in the rejection of claim 1, the Examiner respectfully disagrees.
Applicant next argues, in reference to claim 9, that Oxman in view of Morovic does not disclose, teach, or otherwise render obvious “multiple different colors, including the first color, via half-toning at the exterior voxel locations … simultaneously represent … respective multiple, different non-color material properties” (pg 13 para 3, emphasis removed). While this may be a factually accurate statement, line 4 of claim 9 recites “simultaneously represent at least one of” (emphasis added). As such, lines 5-6 are interpreted as not being required to meet the claim. Instead, either the option of lines 5-6 could be met, the option of line 7 could be met, or both options could be met to meet the claim. As demonstrated below, the prior art of Oxman in view of Morovic meets the claimed “at least one of: … respective multiple, different values of a single non-color property.” Furthermore, the term “different color” as used in the claims must be given its broadest reasonable interpretation (MPEP 2111). As such, the term “different color” encompasses both completely different colors, e.g. red vs blue, as well as different shades, such a light blue and dark blue.
Applicant next argues that Oxman and Morovic do not disclose, teach, or render obvious claim 20 (pg 17 last paragraph). As detailed below, the Examiner respectfully disagrees.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morovic (WO2016050300A1 – previously of record).
Morovic discloses a device comprising:
 a material dispenser (paras 0040-0041);
a fluid dispenser (paras 0040-0041); and
a control portion including a non-transitory medium to store machine readable instructions and a processing resource to execute the stored instructions (para 0053) to cause:
the material dispenser to dispense a powder build material, layer-by-layer, to at least partially additively form a first 3D object (paras 0040-0041, 0045); and
the fluid dispenser to dispense onto the dispensed powder build material at least one fluid agent via half-toning (paras 0040-0041, 0046, 0050-0051) at:
selectable voxel locations of the respective layers to at least partially define an external surface of the first 3D object as multiple different colors to simultaneously represent, for at least a first portion of the first 3D object, at least one of multiple, different non-color material properties and respective multiple, different values of a single non-color material property (para 0049), wherein selection of each multiple different color is independent of characteristics of the respective multiple different non-color material properties or the multiple, different values of the single non-color material property (paras 0018, 0021, 0049).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oxman (Variable Property Rapid Prototyping – previously of record) in view of Morovic (WO2016050300A1 – previously of record).

In reference to claim 1:
Oxman discloses a device comprising a control portion, a material dispenser, a fluid dispenser, and  a control portion including a non-transitory medium to store machine readable instructions and a processing resource to execute the stored instructions (pg 17 col 1 ln 25-30, pg 17 col 2 ln 18-28, pg 24 col 1 last paragraph continuing on col 2) to cause:

the fluid dispenser to dispense at least one fluid agent at selectable exterior voxel locations of the respective layers to at least partially define an external surface of the first 3D object as a first color to represent a first non-color material property of at least a first portion of the first 3D object, wherein selection of the first color is independent of characteristics of the first non-color material property and wherein the first selectable voxel locations comprise exterior voxel locations (pg 20 description of Fig. 16, pg 17 col 2 ln 8-17, pg 27 col 2 ln 9-16, pg 30 col 1 last full paragraph).
Oxman further discloses wherein the stored instructions are to cause the fluid dispenser to selectively dispense the at least one fluid agent at second selectable voxel locations of each respective layer to influence first non-color material property at the second selectable voxel locations, wherein the second selectable voxel locations comprise at least interior voxel locations (pg 20 Fig. 16 and related description, pg 21 col 2 ln 8-20)(because the claim recites “in at least interior voxel locations” it would also include having the exterior printed with the same fluid color).

In reference to claim 2:
In addition to the discussion of claim 1, above, Oxman further discloses wherein the stored instructions are to cause the first color to represent at least two different non-color material properties, including the first non-color material property, at the selectable voxel locations, and
wherein via the stored instructions the first color is expressed via at least two different color channels in a multi-dimensional color space in which a first color channel represents the first non-color material property and a second color channel represents a second non-color material property (pg 17 col 2 ln 8-17, pg 28 col 1 para 2).

In reference to claim 3:
In addition to the discussion of claim 1, above, Oxman further discloses forming a plurality of 3D objects including a first 3D object and a second 3D object having different mechanical or physical properties within a single build (pg 17 ln 18-28). Oxman further discloses using different colors to denote different values of a non-color material property (pg 20 description of Fig. 16). It is the Examiner’s position that Oxman discloses producing multiple objects of different mechanical properties, such as different stiffness, utilizing different colors to denote the different values (pg 20 description of Fig. 16) to a person having ordinary skill in the art before the effective filing date of the claimed invention.

In reference to claim 4:
In addition to the discussion of claim 1, above, Oxman further discloses wherein the stored instructions are to cause the fluid dispenser is to dispense, in at least selectable exterior voxel locations to at least partially define the external surface of the first 3D object, the second fluid agent as a second color to represent a second non-color material property of a second portion of the 3D object, wherein selection of the second color is independent of characteristics of the second non-color material property (pg 20 Fig. 16 and related description)(because the claim recites “in at least selectable exterior voxel locations” it would also include having the interior printed with the same fluid color).

In reference to claim 5:
In addition to the discussion of claim 4, above, Oxman further discloses the stored instructions are to cause the material dispenser to at least partially form at least the first portion of the first 3D object with a first build material exhibiting the first non-color material property and to at least partially form the second portion of the first 3D object with a second build material exhibiting the second non-color material property (pg 20 Fig. 16 and related discussion).

In reference to claim 6:
In addition to the discussion of claim 4, above, Oxman further discloses wherein stored instructions are to cause the material dispenser to build substantially the entire first 3D object via a single build material, and the stored instructions are to cause the fluid dispenser to dispense a first instance of the at least one fluid agent to at least partially define the first portion to produce the first non-color material property in the first portion and to dispense a second instance of the at least one fluid agent to at least partially define the second portion to produce the second non-color material property in the second portion (pg 21 col 2 ln 8-20).

In reference to claim 7:
In addition to the discussion of claim 1, above, Oxman further discloses wherein the stored instructions are to cause the first color to represent a first value of the first non-color material property for the first portion, and the stored instructions are to cause the fluid dispenser to dispense, in at least selectable exterior voxel locations to at least partially define the external surface of the first 3D object, the second fluid agent as a second color to represent a different, second value of the first non-color material property for a second portion of the first 3D object, wherein selection of the second color is independent of characteristics of the first non-color material property (pg 20 Fig. 16 and related description, pg 21 col 2 ln 8-20)(because the claim recites “in at least selectable exterior voxel locations” it would also include having the interior printed with the same fluid color).

In reference to claim 9:

respective multiple, different non-color material properties (pg 18 Fig. 11 and related discussion); and
respective multiple, different values of a single non-color material property (pg 20 Fig. 16 and related discussion).
Oxman does not disclose that the dispensing is performed via half-toning or wherein each different color corresponds to a respective one of the different non-color material properties. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Morovic teaches a device for additive manufacturing (Fig. 6). Morovic further teaches utilizing half-toning to generate a representation of a plane of the three-dimensional object and the related object property data (paras 0022 and 0028). Morovic further teaches wherein each color corresponds to a respective one of the different non-color material properties (paras 0026, 0049). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Morovic with the halftone generation of Morovic because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the virtual representation and the physical product are produced by a known procedure.

In reference to claim 16:


In reference to claim 17:
In addition to the discussion of claim 1, above, Oxman discloses that the method may be carried out via various additive manufacturing technologies (pg 12 col 1 para 4). Oxman does not disclose further comprising an energy source, wherein the stored instructions are to cause: the fluid dispenser to selectively dispense the at least one fluid agent as a fusing agent onto the dispensed powder build material on a layer-by-layer basis; and the energy source to apply energy after the dispensing of the at least one fluid agent to cause fusion of the dispensed powder build material and the at least one fluid agent at at least the first and second selectable voxel locations. However, the selection of a known device based on its suitability for the intended purpose is obvious (MPEP 2144.07). As applied to the instant application, Morovic teaches an apparatus for additive manufacturing wherein material properties are represented by colors (paras 0011, paras 0026, 0049). Morovic further teaches utilizing an energy source to apply energy after dispensing of the at least one fluid agent to cause fusion of the dispensed powder build material and the at least one fluid agent at at least the first and second selectable voxel locations (para 0031). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the system of Morovic in the 

In reference to claims 18 and 19:
Oxman discloses a device comprising a material dispenser;
a fluid dispenser; and a control portion including a non-transitory medium to store machine readable instructions and a processing resource to execute the stored instructions (pg 17 col 1 ln 25-30, pg 17 col 2 ln 18-28, pg 24 col 1 last paragraph continuing on col 2) to cause:
the material dispenser to dispense a powder build material, layer-by-layer, to at least partially additively form a first 3D object (pg 12 col 1 para 4);
the fluid dispenser to dispense onto the dispensed powder build material, layer-by- layer, at least one fluid agent at selectable exterior voxel locations of the respective layers to at least partially define an external surface of the first 3D object as a first color to represent a first non-color material property of at least a first portion of the first 3D object (pg 20 description of Fig. 16, pg 17 col 2 ln 8-17, pg 27 col 2 ln 9-16, pg 30 col 1 last full paragraph),
wherein selection of the first color is independent of characteristics of the first non-color material property (pg 20 discussion of Fig. 16);
Oxman does not disclose wherein the first color to represent at least two different non-color material properties, including the first non-color material property and a second non-color material property, at the selectable exterior voxel locations; and the first color to be expressed via at least two different color channels in a multi- dimensional color space in which a first color channel represents the first non-color material property and a second color channel represents the second non-color material property (claim 18) or the first color channel to correspond to a respective first one of the colors of the multi-dimensional color space and to include a predetermined range of color values, wherein each value 
However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Morovic teaches a device for additive manufacturing (Fig. 6). Morovic further teaches utilizing Red Green Blue (RGB) to designate multiple material properties of a single point (paras 0049-0050, 0052). Morovic also teaches wherein the first of the colors represents a value of a first non-color material property and wherein a second color channel represents a value of a second non-color material property (paras 0014, 0018, 0021). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Oxman with the multi-property multi-color device of Morovic because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. multiple, point specific material properties are indicated by the coloration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745